— Judgment, as amended, unanimously reversed, with costs to the plaintiffs as against defendant Natalie Cohn. The claim of Natalie Cohn is dismissed. Judgment is ordered directing New York Life Insurance Company to pay the sum of $5,000 each to the plaintiffs Roy Ehrlich and Robert Cohn. The designations of plaintiffs, sons of the insured — as equal beneficiaries in lieu of their support — were made pursuant to a separation agreement entered into between their parents, the deceased insured and his first wife. At the time the beneficiaries were minors and the insured agreed to keep the insurance in force so long as he was financially able. Thus there resulted an agreement supported by a valid consideration under which the plaintiffs acquired an equitable interest. This precluded any change of rights of the beneficiaries without their consent so long as the policy was extant (Stronge v. Knights of Pythias, 189 N. Y. 346; Locomotive Engineers Mut. Life & Acc. Ins. Assn. v. Loche, 251 App. Div. 146, affd. 277 N. Y. 584; Zies v. New York Life Ins. Co., 237 App. Div. 367; Salinas v. Salinas, 187 Misc. 509, affd. 271 App. Div. 917). The policy was in full force and effect at the time of the demise of the insured on July 6, 1954. The intervening change of financial status of the insured in nowise invalidates the change of beneficiary to Natalie Cohn — the second wife of the insured — and the change of the method of payment attempted by the insured on June 3, 1954. Both plaintiffs appealed from the amended judgment by notice of appeal dated November 21, 1955. The appeal of Roy Ehrlich from part of the original judgment is dismissed since the issues raised by that appeal are disposed of herein. Settle order on notice. Concur — Breitel, J. P., Botein, Cox, Frank and Valente, JJ.